 In the Matterof L. SONNEBORN SONS,INO.,andUNITED OFFICE ANDPROFESSIONAL WORKERS OF AMERICA,C.I.O.Case No. R-2385AMENDMENT TO DECISION AND DIRECTIONOF ELECTIONApril 28,19/1On April 14, 1941, the Board issued its Decision and Direction ofElection in the above-entitled proceeding."By letter dated April 16, 1941, United Office and Professional Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, herein called the United, advised the Board that it wished towithdraw its petition in the above-captioned proceeding and that itdid' not desire to appear on the ballot.Local 22026, American Fed-eration of Labor, whose name is also to appear on the ballot pursuantto the original Direction of Election, has not requested that its namebe withdrawn.The Board hereby denies the United's request to withdraw the peti-tion but grants its request to withdraw from the election and amendsthe concluding portion of the original Direction of Election to read :"... to determine whether or not they desire to be represented forthe purposes of collective bargaining by Local 22026, AmericanFederation of Labor."[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMay 21, 1941On April 14,1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding."On April 28, 1941, the Board issued anamendment to the said Direction of Election.'-Pursuant to the Di-130 N. L R. B. 1164.'30 N.L.R B 1190.31 N. L. It. B., No. 67.431 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDrection of Election, as amended, an election by secret ballot was con-ducted on May 1, 1941, by the Regional Director for the SecondRegion (New York City). On May 3, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.No objections to theconduct of the ballot or to the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of ballots cast_______________________________10Total number eligible to vote______________________________10Total number of votes cast in favor of Local 22026, AmericanFederation of Labor -------------------------------------10ITotal number of votes cast against Local 22026,AmericanFederation of Labor____________________________________0Total number of blank ballots______________________________0Total number of void ballots_______________________________0Total number of challenged ballots_________________________0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIEDthat Local 22026, American Federation ofLabor, has been designated and selected by a majority of all office andlaboratory assistants employed by L. Sonneborn Sons, Inc., at itsBelleville, New Jersey, plant, excluding chemists, supervisory, main-tenance, and production employees, and O'Connell, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the National Labor Relations Act, Local 22026, Amer-ican Federation of Labor; is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.31 N. L. R. B, No. 67a.